Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21181 Name of Fund: BlackRock Municipal 2020 Term Trust (BKK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal 2020 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds (000) Value Alabama - 0.4% Courtland, Alabama, IDB, Solid Waste Disposal Revenue Refunding Bonds (International Paper Company Project), Series A, 4.75%, 5/01/17 $1,165 $1,014,960 Arizona - 0.8% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/18 1,500 1,237,065 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5.25%, 12/01/20 1,000 808,170 2,045,235 California - 22.8% California State Various Purpose, GO, 5%, 11/01/22 12,000 11,622,120 California Statewide Communities Development Authority Revenue Bonds (John Muir Health), Series A, 5%, 8/15/22 5,000 4,689,950 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, CABS, 5.953%, 1/15/21 (a) 12,500 5,580,375 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, CABS, 5.844%, 1/15/22 (a) 10,000 4,138,000 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (b) 3,000 3,340,290 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75%, 6/01/13 (b) 12,010 13,435,707 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-3, 7.875%, 6/01/13 (b) 975 1,134,617 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-5, 7.875%, 6/01/13 (b) 1,470 1,710,654 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.375%, 6/01/10 (b) 10,000 10,362,900 Riverside County, California, Asset Leasing Corporation, Leasehold Revenue Bonds (Riverside County Hospital Project), 5.69%, 6/01/25 (a)(c) 6,865 2,529,547 58,544,160 Colorado - 1.8% E-470 Public Highway Authority, Colorado Revenue Bonds, CABS, Senior Series B, 5.36%, 9/01/22 (a)(c) 4,500 1,874,880 Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.25%, 12/01/25 3,000 2,626,410 4,501,290 District of Columbia - District of Columbia, Revenue Refunding Bonds (Friendship Public 5.1% Charter School, Inc.), 5.75%, 6/01/18 (d) 2,680 2,535,253 District of Columbia, Revenue Refunding Bonds (Friendship Public Charter School, Inc.), 5%, 6/01/23 (d) 3,320 2,722,134 Portfolio Abbreviations To simplify the listings of the portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority CABS Capital Appreciation Bonds IDB Industrial Development Board COP Certificates of Participation M/F Multi-Family EDA Economic Development Authority PCR Pollution Control Revenue Bonds EDR Economic Development Revenue Bonds S/F Single-Family GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value District of Columbia Tobacco Settlement Financing Corporation, Asset-Backed Revenue Refunding Bonds, 6.50%, 5/15/33 $4,215 $3,765,765 Metropolitan Washington Airports Authority, D.C., Airport System Revenue Refunding Bonds, AMT, Series C-2, 5%, 10/01/24 (e) Florida - 14.2% Bellalago, Florida, Educational Facilities Benefits District, Capital Improvement Special Assessment Bonds, Series A, 5.85%, 5/01/22 Broward County, Florida, School Board, COP, Series A, 5.25%, 7/01/22 (e) Grand Hampton Community Development District, Florida, Capital Improvement Special Assessment Bonds, 6.10%, 5/01/24 Habitat, Florida, Community Development, Special Assessment Bonds, 5.80%, 5/01/25 Jacksonville, Florida, Sales Tax Revenue Bonds, 5%, 10/01/22 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 Middle Village Community Development District, Florida, Special Assessment Bonds, Series A, 5.80%, 5/01/22 Pine Island Community Development District, Florida, Utilities System Revenue Bonds, 5.30%, 11/01/10 Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series B, 6.375%, 5/01/13 Village Community Development District Number 5, Florida, Special Assessment Bonds, Series A, 6%, 5/01/22 Westchester Community Development District Number 1, Florida, Special Assessment Bonds (Community Infrastructure), 6%, 5/01/23 Georgia - 0.7% Richmond County, Georgia, Development Authority, Environmental Improvement Revenue Bonds (International Paper Co. Projects), AMT, Series A, 5.75%, 11/01/27 Illinois - 12.7% Centerpoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (f) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, Series A, 5%, 1/01/21 (g) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, Series A, 5%, 1/01/22 (g) Illinois Development Finance Authority Revenue Bonds (Depaul University), Series C, 5.25%, 10/01/24 Illinois Educational Facilities Authority Revenue Bonds (Northwestern University), 5%, 12/01/21 Illinois State Finance Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Senior Series A, 5.50%, 6/01/19 Illinois State Finance Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Sub-Series B, 5%, 6/01/24 2 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Lake, Cook, Kane and McHenry Counties, Illinois, Community Unit School District Number 220, GO, Refunding, 5.25%, 12/01/20 (e) $1,000 $1,030,250 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Refunding Bonds (McCormick), Series A, 5.26%, 6/15/22 (a)(c) Indiana - 5.9% Indianapolis, Indiana, Airport Authority, Special Facilities, Revenue Refunding Bonds (Federal Express Corporation Project), AMT, 5.10%, 1/15/17 Lawrence, Indiana, M/F Housing, Revenue Refunding Bonds (Pinnacle Apartments Project), AMT, 5.40%, 6/01/24 (h) Vincennes, Indiana, EDR, Refunding, 6.25%, 1/01/24 Kansas - 1.3% Unified Government of Wyandotte County and Kansas City, Kansas, Sales Tax Special Obligation Revenue Bonds (Kansas International Speedway Corporation Project), 5.20%, 12/01/20 (a)(c) Kentucky - 0.7% Kentucky Housing Corporation, Housing Revenue Bonds, AMT, Series C, 4.625%, 7/01/22 Louisiana - 0.6% De Soto Parish, Louisiana, Environmental Improvement Revenue Bonds (International Paper Co. Project), AMT, Series A, 5.85%, 11/01/27 Maryland - 5.9% Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), 6.625%, 7/01/25 Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), Series A, 5.80%, 7/01/20 Maryland State Health and Higher Educational Facilities Authority, Revenue Refunding Bonds (MedStar Health, Inc.), 5.375%, 8/15/24 Massachusetts - 1.6% Massachusetts State Development Finance Agency, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, 5.45%, 6/01/14 Michigan - 0.5% Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds (Sparrow Obligated Group), 4.50%, 11/15/26 Minnesota - 0.5% Minnesota State Higher Education Facilities Authority Revenue Bonds (University of St. Thomas), Series Five Y, 5%, 10/01/24 Mississippi - 1.0% Warren County, Mississippi, Environmental Improvement Revenue Bonds (International Paper Company Project), AMT, Series A, 5.85%, 11/01/27 Missouri - 3.8% Missouri State Development Finance Board, Infrastructure Facilities Revenue Bonds (Branson Landing Project), Series A, 5.50%, 12/01/24 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Refunding Bonds (BJC Health System), Series A, 5%, 5/15/20 Nevada - 2.4% Clark County, Nevada, EDR, Refunding (Alexander Dawson School of Nevada Project), 5%, 5/15/20 3 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Henderson, Nevada, Local Improvement Districts, Special Assessment, Series NO T-18, 5.15%, 9/01/21 $1,765 $1,292,615 New Hampshire - 5.2% New Hampshire Health and Education Facilities Authority, Revenue Refunding Bonds (Elliot Hospital), Series B, 5.60%, 10/01/22 New Hampshire State Business Finance Authority, PCR, Refunding (Public Service Company Project), AMT, Series B, 4.75%, 5/01/21 (c) New Jersey - 12.1% Middlesex County, New Jersey, Improvement Authority Revenue Bonds (George Street Student Housing Project), Series A, 5%, 8/15/23 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/24 New Jersey EDA, EDR (Kapkowski Road Landfill Reclamation Improvement District Project), AMT, Series B, 6.50%, 4/01/31 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 4.80%, 11/01/13 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7%, 11/15/30 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 9%, 6/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (AtlantiCare Regional Medical Center), 5%, 7/01/20 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Capital Health System Inc.), Series A, 5.75%, 7/01/23 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Bonds, AMT, Series T, 4.55%, 10/01/22 New York - 8.2% New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 7.625%, 8/01/25 New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7.75%, 8/01/31 New York State Energy Research and Development Authority, Gas Facilities Revenue Refunding Bonds (Brooklyn Union Gas Company/Keyspan), AMT, Series A, 4.70%, 2/01/24 (i) Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series B-1C, 5.50%, 6/01/20 Ohio - 7.5% American Municipal Power, Inc., Ohio, Revenue Refunding Bonds (Prairie State Energy Campus Project), Series A, 5.25%, 2/15/23 Cuyahoga County, Ohio, Revenue Refunding Bonds, Series A, 6%, 1/01/19 Cuyahoga County, Ohio, Revenue Refunding Bonds, Series A, 6%, 1/01/20 4 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Pinnacle Community Infrastructure Financing Authority, Ohio, Revenue Bonds, Series A, 6%, 12/01/22 $1,060 $958,516 Oklahoma - 1.2% Tulsa, Oklahoma, Municipal Airport Trust, Revenue Refunding Bonds, Series A, 7.75%, 6/01/35 Pennsylvania - 6.0% Lancaster County, Pennsylvania, Hospital Authority Revenue Bonds (Lancaster General Hospital Project), 5.75%, 9/15/13 (b) Montgomery County, Pennsylvania, IDA, Revenue Bonds (Whitemarsh Continuing Care Project), 6%, 2/01/21 Pennsylvania State Higher Educational Facilities Authority Revenue Bonds (LaSalle University), 5.50%, 5/01/26 Philadelphia, Pennsylvania, Water and Wastewater Revenue Refunding Bonds, VRDN, 8.10%, 6/15/23 (e)(j)(k) 90 Tennessee - 3.2% Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series A, 5.25%, 9/01/20 Texas - 7.4% Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company LLC Project), AMT, Series A, 6.75%, 4/01/38 North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, Series A, 6%, 1/01/24 Port Corpus Christi, Texas, Industrial Development Corporation Revenue Refunding Bonds, Series C, 5.40%, 4/01/18 Texas State Turnpike Authority, Central Texas Turnpike System First Tier Revenue Bonds, CABS, Series A, 5.37%, 8/15/21 (a)(g) Texas State Turnpike Authority, Central Texas Turnpike System First Tier Revenue Bonds, CABS, Series A, 5.51%, 8/15/24 (a)(g) Weatherford, Texas, Independent School District, GO, Refunding, CABS, 6.876%, 2/15/11 (a)(b) Weatherford, Texas, Independent School District, GO, Refunding, CABS, 6.906%, 2/15/11 (a)(b) Weatherford, Texas, Independent School District, GO, Refunding, CABS, 6.876%, 2/15/23 (a) Weatherford, Texas, Independent School District, GO, Refunding, CABS, 6.906%, 2/15/24 (a) Virginia - 8.3% Celebrate North Community Development Authority, Virginia, Special Assessment Revenue Bonds, Series B, 6.60%, 3/01/25 Charles City County, Virginia, EDA, Solid Waste Disposal Revenue Bonds (Waste Management, Inc.), AMT, 5.125%, 8/01/27 Mecklenburg County, Virginia, IDA, Exempt Facility Revenue Refunding Bonds (UAE LP Project), 6.50%, 10/15/17 Washington - 3.2% Washington State Compound Interest Bonds, GO, Series S-5, 5.02%, 1/01/19 (a)(i) Washington State, GO, CABS, Series F, 5.33%, 12/01/21 (a)(c) 5 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Wisconsin - 2.2% Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Wheaton Franciscan Services, Inc.), Series A, 5.50%, 8/15/17 $2,880 $2,709,648 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Wheaton Franciscan Services, Inc.), Series A, 5.50%, 8/15/18 Multi-State - 8.3% Charter Mac Equity Issuer Trust, 5.75%, 4/30/15 (f)(l) Charter Mac Equity Issuer Trust, 6%, 4/30/15 (f)(l) Charter Mac Equity Issuer Trust, 6%, 4/30/19 (f)(l) Charter Mac Equity Issuer Trust, 6.30%, 4/30/19 (f)(l) MuniMae TE Bond Subsidiary LLC, 5.40% (f)(l)(m) MuniMae TE Bond Subsidiary LLC, 5.80% (f)(l)(m) MuniMae TE Bond Subsidiary LLC, Series D, 5.90%, (f)(l)(m) Puerto Rico - 5.8% Puerto Rico Commonwealth, Public Improvement, GO, Series B, 5.25%, 7/01/17 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series NN, 5.125%, 7/01/13 (b) U.S. Virgin Islands - Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds 0.4% (Matching Fund Loan Note), Series A, 5.25%, 10/01/17 Total Municipal Bonds - 161.7% Corporate Bonds San Manuel Entertainment Authority Series 04-C, 4.50%, 12/01/16 (f) Total Corporate Bonds - 1.4% Municipal Bonds Transferred to Tender Option Bond Trusts (n) Illinois - 1.9% Chicago, Illinois, Water Revenue Refunding Bonds, Second Lien, 5%, 11/01/20 (e) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 1.9% Total Long-Term Investments (Cost - $455,268,054) - 165.0% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 5.29% (o)(p) Total Short-Term Securities (Cost - $5,400,000) - 2.1% Total Investments (Cost - $460,668,054*) - 167.1% Other Assets Less Liabilities - 2.1% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (1.5)% ) Preferred Shares, at Redemption Value - (67.7)% ) Net Assets Applicable to Common Shares - 100.0% $257,101,908 6 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (b) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (c) MBIA Insured. (d) ACA Insured. (e) FSA Insured. (f) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (g) AMBAC Insured. (h) FNMA Collateralized. (i) FGIC Insured. (j) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (k) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (l) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (m) Security is a perpetual in nature and has no stated maturity date. (n) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (o) Represents the current yield as of report date. (p) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund $18,340 7 BlackRock Municipal 2020 Term Trust Schedule of Investments September 30, 2008 (Unaudited) • Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: • Level 1 - price quotations in active markets/exchanges for identical securities • Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) • Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of September 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 8 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal 2020 Term Trust By: /s/Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal 2020 Term Trust Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal 2020 Term Trust Date: November 24, 2008 By: /s/Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal 2020 Term Trust Date: November 24, 2008
